         Case 1:18-cv-10626-VSB Document 16 Filed 01/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chanel, Inc.,
                                                   Case No. 1:18-cv-10626-VSB
                 Plaintiff,
                                                   DEFENDANT THE REALREAL, INC.’S
 v.                                                NOTICE OF MOTION TO DISMISS
                                                   PLAINTIFF CHANEL, INC.’S
 The RealReal, Inc.,                               COMPLAINT FOR FAILURE TO
                                                   STATE A CLAIM
                 Defendant.




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Defendant The RealReal, Inc. (“The RealReal”), by and through its undersigned counsel, will

move this Court before the Honorable Vernon S. Broderick, at Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York 10007, at a date and time to be designated

by the Court, for an order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

dismissing Plaintiff Chanel, Inc.’s Complaint for failure to state a claim, and granting The

RealReal such other and further relief that the Court deems just and proper.



Dated: January 10, 2019

                                                    Respectfully submitted,

                                                    /s/ Leigh M. Nathanson
                                                    BOIES SCHILLER FLEXNER LLP
                                                    Karen L. Dunn (Pro Hac Vice Pending)
                                                    kdunn@bsfllp.com
                                                    1401 New York Avenue, NW
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 237-2727
                                                    Facsimile: (202) 237-6131
Case 1:18-cv-10626-VSB Document 16 Filed 01/10/19 Page 2 of 2



                                BOIES SCHILLER FLEXNER LLP
                                Leigh M. Nathanson
                                lnathanson@bsfllp.com
                                Laura E. Harris
                                lharris@bsfllp.com
                                Yotam Barkai
                                ybarkai@bsfllp.com
                                575 Lexington Avenue
                                New York, New York
                                Telephone: (212) 446-2300
                                Facsimile: (212) 446-2350

                                SIDLEY AUSTIN LLP
                                Rollin A. Ransom (Pro Hac Vice
                                  Application Forthcoming)
                                rransom@sidley.com
                                Lauren M. De Lilly (Pro Hac Vice
                                  Application Forthcoming)
                                ldelilly@sidley.com
                                555 West Fifth Street
                                Los Angeles, California 90013
                                Telephone: (213) 896-6000
                                Facsimile: (213) 896-6600

                                Attorneys for Defendant The RealReal, Inc.
